Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application.  Specifically, Figs. 8-12 are either unreadable or lack labels for portions of the figure.  Examples of this are Fig. 9 which lacks labels (or they are so small they cannot be read) and Fig. 10 in which the labels are not readable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
It is noted that Applicant submitted new drawings on 5/18/22, however, these drawings have the same issues as the originally filed drawings.  It appears as though Applicant has merely filed the same unreadable drawings, thus rendering the issue still outstanding.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites that the “when the chemical product is methanol”.  This renders the claim indefinite as methanol is already produced in section B).  Using the phrase “when the chemical product is methanol” implies that it may not be methanol, which contradicts claim 40 which states that methanol is produced.  Applicants use of the term “chemical product” in this claim also raises clarity issues with “chemical product with a high added value” of claim 40, line 1.  Are these the same product?  
Claim 27 recites the limitation “containing section C” in line 1 and then, in the same claim, states that section C) is optional (last line).  It is unclear if section C is present or not.
Claim 28 claims that the second part of section B) is a double-step reactor with intermediate separation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 21, 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0165569) in view of Syvertsen (US 2016/0137273).
Regarding claim 40, Hsu discloses a plant for converting biogas into a chemical product with a high added value selected among methanol, dimethyl ether, formaldehyde and acetic acid (this italicized limitation is directed toward an intended use of the plant and does not add structure to the claimed apparatus), wherein the plant is downstream of a biogas production plant (see paragraph 14 which discloses production of biogas with a gasifier and see 610 of Fig. 6) and the plant comprises a space-saving module, the space-saving module comprising: 
a reforming section A) (reformer 620), in which methane and carbon dioxide contained in the biogas are converted into syngas (step a) (this italicized limitation is directed toward a method of operating the claimed reforming section and does not add structure); 
a section B), comprising: 
a first part (methanol synthesis reactor 631 also called an energy reactor in Hsu, see paragraphs 10 and 55) in which the syngas coming from the section A) is converted into the methanol (step b); and 
a second part in case the methanol coming from the first part is further converted into one of the chemical products with the high added value selected from among the dimethyl ether, the formaldehyde, and the acetic acid (step b') (by using the term “in case” makes this limitation conditional and therefore optional as it is not required to be present); 
an optional section C), in which a product coming from the section B) may be purified and separated; (the second part of section B and section C are optional and therefore do not limit the claim, however, Hsu does teach the methanol being converted to dimethyl ether in reactor 632, see paragraph 10, and Hsu also teaches that the produce DME is sent to a storage tank 641 where it is separated and purified by removal of H2); 
at least one section D) selected from among at least one of the following units: 
compression (such as the compressor illustrated in Fig. 6 which sends the synthesis gas into the methanol synthesis reactor), lamination, heat exchanger (heat exchangers 325, 335, see Fig. 3), Water Gas Shift (WGS) unit (see paragraph 9 which discloses shift reactor), Pressure Swing Absorption (PSA) unit (see paragraph 9 which discloses a pressure swing adsorber), Solid Oxide Fuel Cells (SOFCs) battery (paragraph 12), burners (combustor for internal combustion engine, see paragraph 12), membranes (such as a proton exchange membrane fuel cell, see paragraph 12), and medium pressure steam (MPS) unit, wherein the at least one section D) is upstream or downstream of at least one of the sections A), B), and C) in case section C) is present; and 
an automation/control section E) (controller 350); - 11-U.S. Application No. 16/627,003 Attorney Docket No. 0262.0081-US 
wherein each of the sections A), B), D), and the optional C) when present, is connected to at least one adjacent section, using hydraulic mechanical connection devices of valve/flange/valve type allowing a rapid removal/replacement of each of the sections, according to the following sequential steps: 
two valves close passage of fluids through a line connecting one section to a neighboring section to be replaced; and 
a flange, on the line and adjacent to and between the two valves, allows mechanical detachment of the section to be replaced; and 
wherein the whole section B) or the second part of section B) is replaceable, using the hydraulic mechanical connections devices of the valve/flange/valve type, with a different whole section B) or with a different second part of section B), which is used to obtain one of the chemical products different from the one obtained in the previous whole section B) or the previous second part of section B). 
Hsu teaches multiple sections that are connected to each other via a conduit but stops short of disclosing the claimed two valve and flange configuration.
Syvertsen also discloses a hydrocarbon processing system (see abstract).
Syvertsen teaches a configurated that allows for disconnecting a fluid containing conduit without spilling of the fluid which includes a flange with has a double valve configuration to prevent leaks when the line is disconnected (paragraph 62).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the double valve and flange configuration of Syvertsen to the system of Hsu in order to allow for disconnecting the process units of Hsu from each other without leaking fluid.  Such an amendment would allow for any portion of Hsu to be disconnected and replaced, if need be. 
Regarding the italicized limitations recited in claim 40 above, which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 21 and 36, Hsu does not explicitly disclose the claimed size of the plant.  However, adjusting the size of the plant would have been an obvious modification to one of ordinary skill in the art to achieve the desired throughput of the plant.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04(IV)A).
Regarding claim 25, Applicant’s use of the phrase “when the chemical product is methanol” in claim 25 renders the claim conditional and therefore does not require the claimed presence of an iron and copper oxide catalyst.  In this instance, Hsu gives embodiments where methanol is not the chemical product, such as when butanol or DME is the chemical product (paragraph 11).

Claims 22, 23, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0165569) and Syvertsen (US 2016/0137273) as applied above, and further in view of Hwang (US 2009/0035192).
Regarding claims 22, 37 and 38 Hsu further discloses the reforming reaction a) is carried out in the section A) of the module according to the following reactions scheme: 
(1) CH4+CO2 → 2H2+2CO 
(2) CH4+H2O → 3H2+CO  
and the balancing reaction (3), better known as water gas shift reaction (WGS) 
(3) CO+H2O ↔ CO2+H2 
is carried out at pressure between 5 bar and 35 bar, at temperature between 650C. and 900C., in the presence of platinum and rhodium catalysts, cerium catalysts, or cerium and lanthanum catalysts. 
Regarding italicized limitations recited in claim 22, 37 and 38 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Hsu discloses subjecting the feedstock (methane/natural gas) to a reforming and a shift reaction (as discussed in paragraphs 38 and 39), but does not explicitly disclose the type of catalyst used for these reactions.  More specifically, Hsu does not explicitly disclose the presence of platinum and rhodium catalysts, cerium catalysts, or cerium and lanthanum catalysts.
Hwang also discloses a reforming/shift process (paragraph 57).
Hwang teaches a reforming/shift catalyst is Pt/Rh which can achieve a reforming/shift reaction simultaneously (paragraph 75).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the Pt/Rh catalyst of Hwang to the apparatus of Hsu in order to achieve a reforming and shift reaction or the methane. 
Regarding claim 23, Hsu further discloses the reformer is integrated with a turbine in the system disclosed (see paragraph 35 which discloses integrating a gas turbine into the reformer system of Hsu).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0165569) and Syvertsen (US 2016/0137273) and Hwang (US 2009/0035192) and further in view of Reinke (US 2005/0178063).
Regarding claim 24, Hsu discloses an endothermic reforming reaction (as discussed above), but does not explicitly disclose a system which provides energy to the reformer via feed/effluent technology.
Reinke also discloses a reforming system (see abstract).
Reinke teaches that hot effluent from the reformer can be heat exchanged with the incoming reforming feed stream in order to recuperate a portion of the waste heat of the effluent and limit the need to import external energy into the reformer (see paragraph 44 which discloses that heat is recovered from reformate stream 32 to heat feed stream 34 via heat exchanger 36).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the exhaust heat exchanger of Reinke to the system of modified Hsu in order to recover some heat of the reformate to assist in the energy needs of the reforming reaction thus reducing the need for external energy.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to Hsu are noted, but are moot as the arguments are based on a previous rejection that was withdrawn in light of the amendments.  Generally speaking, it appears as though Applicant’s main invention is the interchangeability of the system parts (sections A, B, C and D) with a valve/flange/valve configuration to facilitate removal and replacement.  This valve/flange/valve configuration is not novel, as disclosed by Syvertsen above.  It is widely used in the field to assist in removal of portions of, or an entirely of, a system from other components without fluids leaking.  The remainder of Applicant’s claims appear to be directed toward a larger system with different well known chemical production processes (DME, acetic acid, etc.).  If something in this system is inventive, it is not apparent from the instant set of claims and Applicant is urged to place the inventive features in the independent claim to expedite prosecution. 

Related Prior Art not Cited
US 2015/0307422 - Discloses a process for producing acetic acid from methanol and carbon monoxide via a catalyst (paragraph 87)
US 2012/0220804 - Discloses a DME production system in which DME is formed in a reaction with an intermediate separation of methanol (paragraph 4)  
US 2007/0258878 - Discloses the production of hydrogen via a reformer and PSA unit where a washing unit is employed to clean the gas and teaches that the produced hydrogen is sent to a fuel cell for power production.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725